Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2005

USA v. Shough
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1443




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Shough" (2005). 2005 Decisions. Paper 339.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/339


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                             _______________

                                    No. 05-1443
                                 ________________

                          UNITED STATES OF AMERICA


                                          v.

                                LEONARD SHOUGH,
                                              Appellant


                     ____________________________________

                   On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                               (D.C. No. 04-cr-00009E)
                   District Judge: Honorable Maurice B. Cohill, Jr.
                   _______________________________________

                     Submitted Under Third Circuit LAR 34.1(a)
                               October 21, 2005
             Before: SMITH, BECKER and NYGAARD, Circuit Judges


                              (Filed: October 26, 2005 )


                             _______________________

                                    OPINION
                             _______________________

BECKER, Circuit Judge.

      Pursuant to a plea agreement, appellant Leonard Shough entered a plea of guilty to
the first count of an eight-count indictment charging him with mail and wire fraud.

Shough was sentenced to 84 months’ imprisonment followed by a term of three years’

supervised release.

       Appellant challenges his sentence under United States v. Booker, 543 U.S. —, 125

S. Ct. 738 (2005), the sentence having been based in part upon findings made by the

District Court as to amount of loss and Shough’s conduct in assuming another’s identity.

Having determined that the sentencing issues appellant raises are best determined by the

District Court in the first instance, we will vacate the sentence and remand for

resentencing in accordance with Booker. See United States v. Davis, 407 F.3d 162 (3d

Cir. 2005) (en banc).




                                             2